UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                   No. 00-1254



DONALD N. REAVES,

                                                     Plaintiff - Appellant,

           versus


J. SHAWN     OLIVER;    CAROLINA    POWER   AND   LIGHT
COMPANY,

                                                    Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-98-2683-22-4)


Submitted:    July 31, 2000                  Decided:     September 15, 2000


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald N. Reaves, Appellant Pro Se.     Kathy Jane Price Elmore,
Florence, South Carolina; Edgar Lloyd Willcox, II, WILLCOX, BUYCK
& WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald N. Reaves appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Reaves v. Oliver, No. CA-98-2683-22-4 (D.S.C. Jan. 26, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2